Citation Nr: 1027632	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  09-03 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been submitted in order 
to establish entitlement to service connection for bilateral 
hearing loss.

3.  Whether new and material evidence has been submitted in order 
to establish entitlement to service connection for blurred vision 
in both eyes, claimed as pterygium.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran and Spouse
ATTORNEY FOR THE BOARD

LouElla Kuta, Counsel


INTRODUCTION

The Veteran served on active duty from May 1952 to August 1956.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
which denied entitlement to service connection for tinnitus; and 
for bilateral hearing loss and blurred vision in both eyes, 
claimed as pterygium, due to a lack of new and material evidence.

The Veteran appeared before the undersigned at a hearing held at 
the RO in April 2010.  A transcript is of record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Tinnitus had its onset in service.

2.  The Veteran's claims of entitlement to service connection for 
bilateral hearing loss and blurred vision in both eyes, claimed 
as pterygium, was denied in an unappealed rating decision issued 
in June 2005. 

3.  Evidence received since the June 2005 rating decision relates 
to a previously unestablished element of the claims necessary to 
substantiate the claims and raises a reasonable probability of 
substantiating the claims.

4.  Resolving all doubt in favor of the Veteran, bilateral 
hearing loss is the result of an in-service disease or injury.

5.  Resolving all doubt in favor of the Veteran, blurred vision 
in both eyes, claimed as pterygium, is the result of an in-
service disease or injury.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active military service. 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

2.  The June 2005 rating decision denying service connection for 
bilateral hearing loss and blurred vision in both eyes, claimed 
as pterygium, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.100, 20.1103 (2009).

3.  Evidence received since the June 2005 rating decision denying 
service connection for bilateral hearing loss and blurred vision 
in both eyes, claimed as pterygium, is new and material.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).

4.  The criteria for service connection for bilateral hearing 
loss are met. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.385 
(2009).

5.  Blurred vision in both eyes, claimed as pterygium, was 
incurred in active military service. 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) defined VA's duty to assist a Veteran in the development of 
a claim. VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009). In view of the Board's favorable decision, 
further notice or assistance is not required to aid the Veteran 
in substantiating the claims.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology. Barr v. Nicholson, 
21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 
(1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). 
Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; (2) 
evidence of post-service continuity of the same symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson, 12 
Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology." Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991). Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible. See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death benefits. 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional." 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

Service connection for certain chronic diseases will be presumed 
if they are manifest to a compensable degree within the year 
after active service. 38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307, 
3.309(a).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).


Tinnitus

Background 

The Veteran filed a claim for service connection for tinnitus in 
March 2007,
contending that he developed tinnitus in-service as a result of a 
stove explosion (See March 2007 claim for service connection).

The Veteran's service records are unavailable, presumably 
destroyed by fire.  (The Board notes in cases where, as here, a 
veteran's service treatment records have been lost or destroyed, 
VA has a heightened duty to assist the veteran in development of 
his claim. See Dixon v. Derwinski, 3 Vet. App. 261 (1992).  
Further, the United States Court of Appeals for Veterans Claims 
(Court) has held that, in cases where records once in the hands 
of the government are lost, the Board has a heightened obligation 
to explain its findings and conclusions and to consider carefully 
the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991). 

The Veteran's DD214 is associated with the record and his MOS was 
"cook."  His DD214 also indicates that he attended Ordnance 
Corps training, track vehicle repairman, for 13 weeks in 1953; 
had over 16 months of foreign service, and was awarded the Korean 
Service Medal with two bronze service stars.

The Veteran testified that he was assigned to Ordnance, Third 
Division, and that for the first eighteen months; he worked as a 
tank mechanic and driver in Korea.  He stated that after the 
cease fire, he was transferred to the kitchen where he worked as 
a cook.  He stated that while attempting to light a stove, it 
exploded in his face.  He reported he was taken to an Army 
Hospital in Seoul; subsequently he was transferred to another 
hospital where he stayed for 30 days.  He stated after he was 
discharged from the hospital, he was sent back to his unit, and 
assigned once again as a cook. (See April 2010 hearing 
testimony).

VA treatment records associated with the record from May 2005 to 
February 2007 are negative for any complaints, treatment, or 
diagnosis of tinnitus.

In a February 2007 VA treatment record, the Veteran stated he had 
some tinnitus and an "almost constant" ringing in his ears.  
Subsequent February 2007 record indicates the Veteran stated he 
had a "chronic" ringing in his ears.

In May 2007, the Veteran underwent a VA examination.  He reported 
noise exposure while serving in combat in the Korean War.  He 
also reported the onset of tinnitus when a stove exploded in the 
kitchen while he was working as a cook in Korea.  He reported 
that the tinnitus had progressively worsened.  The Veteran denied 
any occupational or recreational noise exposure.  The examiner 
did diagnosis the Veteran with bilateral hearing loss; however, 
the examiner did not diagnosis the Veteran with tinnitus.  The 
examiner stated that due to the lack of the Veteran's service 
records, he could not resolve this issue without resort to mere 
speculation.

Analysis

The service treatment records in this matter are unavailable and 
presumed to have been lost to fire, and there is no 
contemporaneous evidence of tinnitus in the years immediately 
after service. The Veteran, however, has reported the onset of 
tinnitus during a stove explosion while stationed in Korea. His 
testimony in this regard is consistent with the circumstances of 
his service. 

February 2007 VA treatment records indicate the Veteran reported 
an almost constant and chronic ringing in his ears since service. 

The only medical opinion regarding the Veteran's tinnitus is that 
of the medical professional who conducted the May 2007 VA 
audiological examination. The examiner stated that due to a lack 
of service treatment records, he could not resolve the issue of 
the Veteran's tinnitus without resorting to speculation.  The May 
2007 VA examiner's opinion constitutes "non-evidence" and 
weighs neither for nor against the claim.  Fagan v. Shinseki, 573 
F.3d 1282 (Fed. Cir. 2009).  

The report of VA audiology examination in May 2007 shows that the 
Veteran stated he was experiencing current tinnitus that had been 
present since its onset in service. The Veteran offered similar 
testimony at his hearing. The presence of tinnitus is a symptom 
that a lay person would be competent to observe.  Hence, the 
Veteran's reports provide competent evidence of a current 
disability and a continuity of symptomatology linking the current 
disability to service.

While the absence of contemporaneous evidence during, and 
immediately after, service provides evidence against the claim; 
the evidence is in at least equipoise. Resolving reasonable doubt 
in the Veteran's favor, entitlement to service connection for 
tinnitus is granted.


New and Material Evidence-Bilateral Hearing Loss and Blurred 
Vision of Both Eyes, claimed as Pterygium

Petition to Reopen

Generally, a RO decision denying a claim which has become final 
may not thereafter be reopened and allowed. 38 U.S.C.A. § 
7105(d)(3). The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to VA, and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for 
purposes of determining whether it is new and material. Savage v. 
Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence 
has been presented to reopen a claim, the evidence for 
consideration is that which has been presented or secured since 
the last time the claim was finally disallowed on any basis. 
Evans v. Brown, 9 Vet. App. 273, 285 (1996).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

The RO denied the Veteran's claims for service connection for 
bilateral hearing loss and blurred vision in both eyes, claimed 
as pterygium, in June 2005.  The Veteran was notified of the RO's 
decision, did not appeal, and the decision became final.  See 38 
U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 3.104, 20.1103.

Pertinent new evidence received since the June 2005 denial 
includes Board hearing testimony, VA medical records and VA 
examinations.  The evidence added to the record since the 2005 
denial includes the Veteran's reports at the VA examination of 
ongoing symptomatology since service.  There were no clear 
reports of such continuity at the time of the 2005 denial.  The 
prior denial was based on the absence of evidence linking a 
current eye disability to service.  As this additional evidence 
indicates that the Veteran testified as to an in-service injury 
and subsequent hospitalization.   

The 2005 decision denied entitlement to service connection for 
hearing loss because of the absence of evidence of a current 
disability.  The 2007 VA examination demonstrated current hearing 
loss.  This evidence pertains to an element of the claim that was 
previously found lacking, and with the reports of in-service 
injury and continuity of symptomatology, raises a reasonable 
possibility of substantiation the claim.

The evidence is new and material and the claims for service 
connection for hearing loss and blurred vision are reopened.

Bilateral Hearing Loss

Hearing loss is considered to be a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of these frequencies are 
26 decibels or greater; or when speech recognition thresholds 
using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 
3.385.

As the service treatment records in this matter are unavailable 
and presumed to have been lost to fire, there is no 
contemporaneous evidence of bilateral hearing loss in service.  
There is no such evidence in the years immediately after service. 

The Veteran has reported noise exposure as a result of duties in-
service; the Board finds that the Veteran's contentions of noise 
exposure in-service are consistent with his circumstances of 
service, and that he was as likely as not exposed to acoustic 
trauma in service.  38 U.S.C.A. § 1154(a).

The remaining questions are whether the Veteran has current 
hearing loss, and whether there is nexus between any hearing loss 
and his service. Brock v. Brown, 10 Vet. App. 155 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 
8 Vet. App. 459 (1996).

The first post-service clinical evidence of record showing 
complaints of hearing loss is dated in May 2007, when the Veteran 
underwent an audiological examination conducted on behalf of VA.  
Audiometric examination at that time demonstrated bilateral 
hearing loss that met VA standards for consideration as a 
disability. 38 C.F.R. § 3.385.

During the May 2007 VA audiological examination, the Veteran's 
pure tone thresholds, in decibels, were as follows:

Hertz           500          1000        2000       3000       
4000   
Right Ear     50              60            65           50           
50      
Left Ear       35              45            55           45           
50      

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 90 percent in the left ear.

The May 2007 VA examiner determined that the Veteran's hearing 
loss could not be determined without resorting to speculation due 
to the lack of the Veteran's service treatment records.  

The Veteran has provided credible statements regarding the onset 
of a hearing loss disability in service, regardless of the 
precise etiology.  Jandreau v. Nicholson, 492 F.3d 1372 (2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Because the Veteran is competent to report a continuity of 
symptomatology since the initial in-service manifestation of his 
bilateral hearing loss, and he has a current diagnosis of 
bilateral hearing loss that meets VA criteria for consideration 
as a disability, he is competent to relate his currently 
diagnosed bilateral hearing loss to his active service. See 
Davidson, supra.

As noted above, the May 2007 VA examiner's opinion constitutes 
"non-evidence" and weighs neither for nor against the claim.  
Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The only 
competent and credible evidence regarding the link between the 
current disability and service is that provided by the Veteran.  
While the treatment records associated with the file do not 
mention hearing loss, it appears that the Veteran was seeking 
treatment for more significant disabilities and it is plausible 
that hearing loss would not have been mentioned.

Resolving all doubt in favor of the Veteran, the evidence, 
therefore, is in favor of the grant of service connection for 
hearing loss; and the claim is granted.  Ashley v. Brown, 6 Vet. 
App. 52 (1993); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Blurred Vision in Both Eyes, Claimed as Pterygium

Current blurred vision in both eyes, diagnosed as pterygium, is 
documented in a VA examination report.  Hence, a current 
disability is demonstrated.

The Veteran is competent to report that his symptoms of blurred 
vision began in service after a stove explosion burned his face 
and eyes and have continued since.  While the service treatment 
records are unavailable, such confirmatory evidence is not 
required.  Jandreau, Barr.  The Veteran's reports are not 
rendered incredible by the absence of the service treatment 
records.  The Board, therefore, finds that the evidence shows a 
disability in service.

The remaining question is whether there is a nexus between 
blurred vision in both eyes, claimed as pterygium, in service and 
the current blurred vision in both eyes, claimed as pterygium.

The VA examiner unfortunately was unable to provide an opinion 
without resorting to speculation, and therefore, the examination 
report constitutes nonevidence on the question of the 
relationship of the disability to service.  Fagan v. Shinseki, 
573 F.3d 1282 (Fed. Cir. 2009).  

The Veteran has provided competent and credible reports of 
ongoing symptomatology since service.  The other evidence of 
record does not directly contradict his reports.  The record 
includes a May 2005 VA outpatient treatment record showing the 
Veteran's report of a stove explosion during service with his 
report that he believed his vision was decreased because of the 
pterygium.  He reported that he underwent pterygium surgery eight 
years ago.

Combined with the Veteran's credible statements during his Board 
hearing submitted in support of the claim and during the course 
of his VA examination, the evidence is in at least equipoise on 
the question of whether blurred vision in both eyes, claimed as 
pterygium, was initially manifested in service. 

Resolving reasonable doubt in the Veteran's favor, his claim for 
service connection for blurred vision in both eyes, diagnosed as 
pterygium, is granted.  See 38 U.S.C.A. § 5107(b); see Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996). 


ORDER

Service connection for tinnitus is granted.

New and material evidence has been received to reopen the claim 
of entitlement to service connection for bilateral hearing loss. 
To that extent the claim is allowed.

New and material evidence has been received to reopen the claim 
of entitlement to service connection for blurred vision in both 
eyes, claimed as pterygium. To that extent the claim is allowed.

Service connection for bilateral hearing loss is granted.

Service connection for blurred vision in both eyes, diagnosed as 
pterygium, is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


